Citation Nr: 1536080	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran served on active duty from August 1990 to December 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the reopening of service connection for paranoid schizophrenia.

In a March 2012 substantive appeal, via a VA Form 9, the Veteran requested a personal hearing before the Board in Washington, DC.  In October 2012, the Veteran submitted a written request to withdraw his hearing request.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2014). 

In June 2010, the Veteran and his brother testified at a local hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record. 

In a November 2012 decision the Board found that there was new and material evidence to reopen that claim for service connection for paranoid schizophrenia and, upon reopening the case was remanded for initial RO adjudication of the claim on the merits.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 decision the Board pointed out that the January 2012 Statement of the Case (SOC) had not provided the laws and regulations pertaining to direct service connection.  However, the law and regulations were cited in the February 2013 Supplemental Statement of the Case (SSOC) which was provided to the Veteran and his service representative.  

The RO has made a formal finding that the Veteran's service treatment records (STRs) from August 20, 1990, to December 23, 1990, could not be located.  In this regard, the report of the Veteran's examination for entrance into active service is not on file.  

Where the STRs are incomplete the duty to assist, and the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs does not create an adverse-presumption rule against VA.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

The available service treatment records (STRs) include an August 30, 1991, Narrative Summary which reflects that the Veteran had seen a "very gruesome MVA [motor vehicle accident] in which a baby was killed the day prior to the onset of his strange behavior." 

An October 1991 report of a Medical Board reflects a diagnosis of chronic paranoid type schizophrenia, with recent acute exacerbation, existing prior to service and not service aggravated.  The Veteran had been hospitalized during service after becoming withdrawn, crying, and uncommunicative.  Information obtained from his brother indicated that the Veteran had had prior episodes when he seemed to decompensation or become withdrawn under stressful circumstances.  This had happened twice in the Philippines, the first time about 5 years prior to the current admission.  According to the brother, the Veteran at that time had heard unusual things and had a history of a suicide attempt during that period.  Also, two years ago the Veteran had had troubles with co-workers and he became extremely paranoid.  The Veteran reported having seen a psychiatrist in the Philippines and had been told that he was normal.  He admitted having some of the past symptoms but denied that he had been treated with any kind of medication.  

The County of Orange California Health Care Agency Mental Health Services records include an October 1992 record that the Veteran had reported having made 2 prior suicide attempts.  Another clinical record that month noted that he reported having had bizarre behavior when he had been in the Philippines 2 years earlier.  

A postservice police report of December 1992 shows that the Veteran had made a suicide attempt by cutting himself.  Information obtained indicated that he had attempted suicide once before in 1989 in the Philippines but that after his 1991 service discharged his depression and mental problems continued.  He had then seen Dr. Mojica in November 1992 who had prescribed Haloperidol and Trazodone, which the Veteran reported he had continued to take.  

Records from the Social Security Administration (SSA) include a December 1992 report showing that the Veteran was at that time being hospitalized for a suicide attempt.  He reported that he had previously attempted suicide by trying to choke himself with a belt in 1989 in the Philippines.  

A June 1993 record of Oceanview Wellness Center shows that the Veteran had been discharged from the Western Medical Center in Anaheim on December 20, 1992, with a diagnosis of a bipolar active affective disorder with psychotic features.  He had made a suicide attempt by trying to cut his own throat.  A record from the Naval Hospital in Jacksonville, Florida, showed that he had been admitted for a psychotic break and that record noted that he had had previous breakdowns in the Philippines.  During hospitalization in 1992 he reported that he had tried to commit suicide in 1989 when he tried to choke himself with a belt, and that he had used marijuana from 1980 to 1984.  

Records of the County of Orange California Health Care Agency Mental Health Services include a September 2007 notation that the Veteran reported that his military service had made his psychiatric condition worse.  

In a June 2010 letter the Veteran's brother stated that he had spoken by phone to a military physician while the Veteran was in a military hospital.  The brother stated that the Veteran had never consulted with a psychiatrist while in the Philippines.  

At the June 2010 DRO hearing a compact disc (CD) was submitted into evidence which contained medical records of Dr. Simon of Bristol Park Medical Group (which have been printed and placed in the claim files).  The Veteran testified that he had not had mental problems prior to service.  He was first diagnosed with schizophrenia during service and had continued to have it since then.  The Veteran stated that during service a physician had spoken with the Veteran's brother and the physician had indicated that the Veteran's brother had had mental problems prior to service.  However, the Veteran had spoken with his brother who denied having stated this to the physician; rather, the brother had only told the physician that the Veteran had used illegal drugs prior to service.  As to this, the Veteran testified that he had used marijuana prior to service.  The Veteran's brother also testified that this is what had occurred and that otherwise the brother had only told that physician that prior to service the Veteran had once had a verbal, not physical, altercation with a co-worker.  The brother also testified that the Veteran had not had any preservice hospitalizations or suicide attempts and that not long after being discharge from service the Veteran had returned home and had seemed to be normal.  The Veteran testified that he had a relapse about a year after service.  

The Veteran testified that the history recorded during his military service of having had decompensations prior to service was taken when he was hospitalized (during service) for schizophrenia and at that time he had been actively hallucinating.  The Veteran testified that this history of preservice symptoms was not accurate for that reason.  

Under 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1112.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Where a veteran during service admitted having a pre-existing disability and his own subsequent statements or testimony many years after service contradict this in-service history, VA may find that the in-service admissions are clear and unmistakable evidence to rebut the presumption of soundness.  Cartagena v. Shinseki, No. 11-2351, slip op. (U.S. Vet. App. July 5, 2012) (citing Doran v. Brown, 6 Vet.App. 283, 286 (1994).  

The burden is not on the claimant to show that a disability increased in severity during military service; rather, the burden is on VA to establish by clear and unmistakable evidence, that it did not increase.  VA may not rely on the notion that the record contains insufficient evidence of aggravation.  Cartagena v. Shinseki, No. 11-2351, slip op. (U.S. Vet. App. July 5, 2012) (citing Wagner v. Princiipi, 370 F.3d 1089, 1096 (Fed.Cir. 2004) and Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

VA may carry the evidentiary burden where evidence to establish preservice baseline of a pre-existing condition is lacking, with a postservice medical opinion that discusses the character of the particular injury or disease, 38 C.F.R. § 3.304(b)(1) in relation to the available evidence.  In certain cases, the nature of a pre-existing disease or injury may imply an extremely low likelihood of aggravation by a limited period of even intense physical training.  See 38 C.F.R. § 3.303(c).  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of a lack of aggravation.  

An examination addressing aggravation is inadequate when the examiner fails to consider "the character of the particular injury or disease" but, rather, simply finds that it was not at least as likely as not that the claimed disability was aggravated during service.  Cartagena v. Shinseki, No. 11-2351, slip op. (U.S. Vet. App. July 5, 2012) (citing Horn v. Shinseki, 25 Vet. App. 231 (2012)).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran a letter informing him that he may provide any additional information in support of his claim and that VA will assist in helping to obtain such information or evidence.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Afford the Veteran a VA psychiatric examination by an examiner with appropriate expertise to determine the etiology of any psychiatric disorder, including schizophrenia, which the Veteran may now have.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all VA electronic records must be made available to the examiner.  

Based upon a review of the particulars of this Veteran's medical history, the results from the clinical examination, and consideration of the lay statements and testimony of the Veteran and his brother, the examiner is asked to address the following questions:

(a)  Is it clear and unmistakable (i.e., undebatable) that any currently diagnosed psychiatric disorder existed prior to the Veteran's entrance into military service in August 1990?

(b)  If the answer to (a) is "Yes," did a pre-existing psychiatric disorder worsen during the Veteran's period of active duty from August 1990 to December 1991?  In answering question (b), specify and discuss:

(i) Did the Veteran experience a temporary or intermittent flare-up of symptoms of a pre-existing psychiatric disorder during his period of active duty?

(ii) Did the Veteran develop a permanent change in the underlying pathology of a pre-existing psychiatric disorder during his period of active duty?  If so, is it clear and unmistakable (i.e., undebatable) that this change in the underlying pathology was due to the natural progress of the pre-existing psychiatric disorder?

In making these assessments, the examiner is requested to address the following matters raised by the record: (a) whether the Veteran's exposure to witnessing a gruesome motor vehicle accident in which a baby was killed the day prior to the onset of his strange behavior played a role in triggering a temporary or intermittent flare-up of symptoms, or in developing a permanent change in the underlying pathology, of any pre-existing psychiatric disorder; and (b) whether the stresses during service, to which the Veteran testified, played a role in triggering a temporary or intermittent flare-up of symptoms, or in developing a permanent change in the underlying pathology, of any pre-existing psychiatric disorder.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that is applicable to this case, which may reasonably explain the medical guidance in the study of this case.


(c)  If the answer question to (a) or (b) is "No," assume for purposes of answering the following question that a psychiatric disorder did not exist prior to the Veteran's period of active duty from August 1990 to December 1991.

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder was caused by, or is the result of, any illness or incident that occurred during the Veteran's period of active duty?

In making this assessment, the examiner is requested to address the following matters raised by the record: (a) whether the Veteran's exposure to witnessing a gruesome motor vehicle accident in which a baby was killed the day prior to the onset of his strange behavior played a role in triggering an onset, or in developing manifestations, of a psychiatric disorder; and (b) whether the stresses during service, to which the Veteran testified, played a role in triggering an onset, or in developing manifestations, of a psychiatric disorder.

A fully articulated rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that is applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Following any further development deemed necessary, the Veteran's claim should be readjudicated on the merits.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental SOC (SSOC) and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

